        Case 2:20-cv-00794-GMN-EJY Document 21 Filed 08/19/21 Page 1 of 4




 1   Karen L. Bashor
     Nevada Bar No. 11913
 2   I-Che Lai
     Nevada Bar No. 12247
 3   WILSON, ELSER, MOSKOWITZ, EDELMAN & DICKER LLP
     6689 Las Vegas Boulevard South, Suite 200
 4   Las Vegas, Nevada 89119
     Tel.: (702) 727-1400
 5   Attorneys for Defendant
     Samsung Electronics America, Inc.
 6
                                    UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA

 8   Robert Lancaster, individually,                      Case No. 2:20-cv-00794-GMN-EJY

 9                          Plaintiff,

10                  vs.

11   SAMSUNG ELECTRONICS AMERICA,
     INC.; SAMSUNG ELECTRONICS, CO.
12   LTD. DOES 1-20 and ROE BUSINESS
     ENTITIES 1-20, inclusive,
13
                            Defendants.
14

15                             STIPULATION AND ORDER TO EXTEND
                          SCHEDULING ORDER DEADLINES [ECF NOS. 13, 19]
16                            (Third Request to Extend Pre-Trial Deadlines)

17           Pursuant to Local Rules IA 6-1, IA 6-2, 7-1, 26-1, and 26-3, plaintiff Robert Lancaster and

18   defendant Samsung Electronics America, Inc. hereby stipulate and agree to extend discovery to

19   December 31, 2021. This is the third stipulation to extend this deadline. (See ECF Nos. 13, 16, 19.)

20   The extension is necessary to accommodate the additional time Defendant needed to respond to

21   Plaintiff’s discovery requests and to explore issues raised in the parties’ rebuttal expert reports,

22   served by Plaintiff on July 29, 2021 and by Defendant on August 2, 2021.

23   ...

24   ...

                                                         1
     257313607v.2
          Case 2:20-cv-00794-GMN-EJY Document 21 Filed 08/19/21 Page 2 of 4



 1   A.      Discovery Completed to Date

 2           The parties held the Rule 26(f) conference on March 4, 2021 and submitted the stipulated

 3   discovery plan and proposed scheduling order on March 12, 2021. This Court approved the

 4   discovery plan on March 12, 2021. Since then, the parties completed the following discovery:

 5           1. Plaintiff has served his initial disclosures, including supplements.

 6           2. Defendant has served its initial disclosures, including supplement.

 7           3. Defendant has served its first set of interrogatories and requests for production to

 8                  Plaintiff.

 9           4. Plaintiff has served his responses to Defendant’s first set of interrogatories and requests

10                  for production.

11           5. Defendant has completed an inspection of the phone and battery at issue in this case.

12           6. Defendant has taken Plaintiff’s deposition.

13           7. Plaintiff has served his Rule 26(a)(2) Initial Disclosures.

14           8. Defendant has served its Rule 26(a)(2) Initial Disclosures.

15           9. Plaintiff has served his Rule 26(a)(2) Rebuttal Disclosures.

16           10. Plaintiff has served his Rule 26(a)(2) Rebuttal Disclosures.

17           11. Plaintiff has served his first set of requests for admission, interrogatories, and request for

18                  production to Defendant.

19           12. Defendant’s responses to Plaintiff’s first set of requests for admission, interrogatories,

20                  and requests for production to Defendant.

21   B.      DISCOVERY THAT REMAINS TO BE COMPLETED

22           The parties expect that they may need to conduct some or all of the following discovery if

23   they are unable to reach a mutually agreeable settlement:

24           1. A second inspection of the battery at issue in this case.

                                                          2
     257313607v.2
          Case 2:20-cv-00794-GMN-EJY Document 21 Filed 08/19/21 Page 3 of 4



 1           2. Deposition of Defendant’s Rule 30(b)(6) witness and experts.

 2           3. Any additional records to be obtained during discovery.

 3   C.      REASONS WHY THE REMAINING DISCOVERY WAS NOT COMPLETED

 4           WITHIN THE TIME LIMITS

 5           The requested extension is necessary to accommodate the parties’ need for extra time to

 6   complete discovery. Defendant had needed additional time to respond to discovery requests. More

 7   importantly, the parties’ rebuttal expert reports raised additional issues that needed to be explored in

 8   discovery. For example, there is a question about the integrity of the battery at issue in this case, and

 9   a second inspection will be helpful in answering that question. Lastly, the requested extension will

10   assist with the parties’ scheduling of expert deposition and Defendant’s Fed. R. Civ. P. 30(b)(6)

11   deposition, which will likely take place after the inspection. The current August 18, 2021 discovery

12   cut-off date does not provide sufficient time for the completion of discovery. Accounting for the

13   difficulties presented by the COVID-19 delta variant, the parties believe that they can complete

14   discovery by December 31, 2021. This shows good cause for the requested extension of the pre-trial

15   deadlines.

16   D.      PROPOSED DISCOVERY SCHEDULE

17           Pursuant to LR 26-4, the parties propose to extend the pre-trial deadlines as follows:

18                                               Original Deadline           Proposed Extended Deadline
      Discovery Cut-Off Date                     August 18, 2021             December 31, 2021
19    Amending Pleadings or Adding               May 20, 2021                UNCHANGED
      Parties
20    Rule 26(a)(2) Initial Disclosures          June 19, 2021               UNCHANGED
      Rule 26(a)(2) Rebuttal Disclosures         August 2, 2021              UNCHANGED
21    Dispositive Motions                        September 17, 2021          January 28, 2022
      Pre-Trial Order                            September 17, 2021 or       January 28, 2022 or 30 days
22                                               30 days after the           after the decision on any
                                                 decision on any             dispositive motions
23                                               dispositive motions         (whichever is later)
                                                 (whichever is later)
24

                                                         3
     257313607v.2
        Case 2:20-cv-00794-GMN-EJY Document 21 Filed 08/19/21 Page 4 of 4



 1
      Dated: August 18, 2021                    Dated: August 18, 2021
 2
      HICKS & BRAISER, PLLC                     WILSON ELSER MOSKOWITZ EDELMAN
 3                                              & DICKER LLP

 4    /s/Alison Braiser                         /s/Karen L. Bashor
      Alison Braiser                            Karen L. Bashor
 5    Nevada Bar No. 10522                      Nevada Bar No. 11913
      2630 South Jones Boulevard                I-Che Lai
 6    Las Vegas, NV 89146                       Nevada Bar No. 12247
      Attorneys for Plaintiff                   6689 Las Vegas Blvd. South, Suite 200
 7                                              Las Vegas, Nevada 89119
                                                Attorneys for Defendant
 8                                              Samsung Electronics America, Inc.

 9

10                                              IT IS SO ORDERED.

11
                                                UNITED STATES MAGISTRATE JUDGE
12
                                                DATED:     August 19, 2021
13

14

15

16

17

18

19

20

21

22

23

24

                                            4
     257313607v.2
